t c summary opinion united_states tax_court david b and sharon j d’amours petitioners v commissioner of internal revenue respondent docket no 10435-04s filed date david b and sharon j d’amours pro sese frank w louis for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioners are entitled to claim dependency_exemption deductions for david b d’amours jr nd and bd background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in feeding hills massachusetts on the date the petition was filed in this case on date petitioner david b d’amours petitioner and teresa marie pond ms pond petitioner’s former wife were married in southwick massachusetts during the marriage petitioner and ms pond had three children david b d’amours jr born in nd born in and bd born in petitioner and ms pond were divorced in petitioner and ms pond’s divorce was granted on date by a judgment of divorce nisi a marital separation agreement separation agreement which was incorporated into the judgment of divorce nisi was signed by petitioner and ms 1the court uses only the minor children’s initials 2after his divorce from ms pond petitioner married petitioner sharon j d’amours on date pond on date the separation agreement states in pertinent part as follows article i the parties a this agreement is made thi sec_12th day of march by and between teresa d’amours ms pond who resides pincite piper road west springfield massachusetts hereinafter called the wife and david d’amours petitioner who resides pincite college highway southwick massachusetts hereinafter called the husband all references in the within agreement to parties shall mean the above-named husband and wife recitals article ii the husband and wife were married at springfield a massachusetts on date there are presently three minor children of b the marriage who are living and dependent upon the parties for support and maintenance whose names and dates of birth are as follows david b d’amours jr born in nd born in bd born in all references in the within agreement to children shall mean the above-named minor children now therefore in consideration of the mutual promises agreements and covenants hereinafter contained the husband and wife mutually agree as follows custody of the children - the parties agree that they will share joint legal custody of the children and will consult each other prior to making any major decision concerning each child’s medical_care religious upbringing education extracurricular activities and travel the children will make their home with the wife and the wife shall have physical custody of the children visits with the children - the husband shall have the right and opportunity to visit with the children at all reasonable times support of the children - the husband shall pay to the wife weekly by wage assignment the sum of dollar_figure as child_support in accordance with the child_support guidelines promulgated by the commonwealth of massachusetts this provision is subject_to modification in accordance with applicable massachusetts law children as dependents for income_tax purposes - the wife shall not claim or consider the children as her dependents for the purpose of filing her annual federal or state income taxes for any calendar_year the wife shall execute all documents which the husband deems necessary to enable him to so claim the children however at such time as the wife has earned in excess of dollar_figure in any calendar_year she may claim one child as her dependent for the purpose of filing her annual tax forms and the husband shall execute all documents necessary to enable the wife to claim the child as her dependent medical insurance and expenses - the husband shall maintain in full force and effect his present medical insurance_policy for the benefit of the children until such time as each child is emancipated and for the benefit of the wife to the extent permitted by his medical insurance plan as he is able to do so at no additional cost the parties agree to share equally the payment of any uninsured medical dental orthodontic optometric prescription medicines and mental health care expenses for the minor children sometime between and ms pond remarried during taxable_year ms pond nd bd and david b d’amours jr lived with her husband and his three children from a previous marriage during taxable_year ms pond was the parent with physical custody of the two minor children nd and bd during the year in issue the two minor children and david b d’amours jr visited petitioner and sometimes stayed overnight with petitioner however there was no regular schedule of visitation times the two minor children and david b d’amours jr resided with ms pond for more than one-half of the taxable_year david b d’amours jr attained the age of prior to the end of taxable_year during taxable_year david b d’amours jr was not enrolled in any educational courses and did not attend any educational_institution during the year in issue ms pond was employed by costco wholesale costco wholesale issued to ms pond a form_w-2 wage and tax statement which reflected wages earned of dollar_figure on or about date petitioners filed their form_1040 u s individual_income_tax_return for the taxable_year petitioners did not attach a form_8332 release of claim to exemption for child of divorced of separated parents or any statement waiver or declaration conforming to the substance of form_8332 to their federal_income_tax return ms pond did not sign a form_8332 or any statement or waiver stating that she was releasing her claim to the exemptions for nd and bd in their return petitioners claimed exemption deductions for david b d’amours jr nd and bd respondent disallowed the claimed exemption deductions for david b d’amours jr nd and bd accordingly respondent issued to petitioners a notice_of_deficiency determining a deficiency of dollar_figure in petitioners’ federal_income_tax discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted’ baker v 3we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v continued commissioner 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to the issue in the present case moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 nd and bd sec_151 authorizes deductions for the exemptions provided by that section in particular sec_151 provides an exemption for each of a taxpayer’s dependents as defined in sec_152 who is a child of the taxpayer and who has not reached the age of by the close of the taxable_year sec_151 continued commissioner tcmemo_2004_199 sec_152 defines the term dependent to include a taxpayer’s child provided that more than half of the child’s support was received from the taxpayer or is treated under sec_152 as received from the taxpayer in the case of a child of divorced parents sec_152 provides as a general_rule that the child shall be treated as receiving over half of his or her support from the custodial_parent sec_1_152-4 income_tax regs provides that custody will be determined by the terms of the most recent decree of divorce if there is one in effect thus in the present case because ms pond had legal custody as well as physical custody of nd and bd throughout she was the custodial_parent in and petitioner was the noncustodial_parent sec_152 provides an exception to the general_rule of sec_152 pursuant to that exception the child shall be treated as receiving more than half of his or her support from the noncustodial_parent if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the declaration required by sec_152 must be made either on form_8332 or on a statement conforming to the substance of that form id accord 114_tc_184 affd sub nom 293_f3d_1208 10th cir to meet the requirements of sec_152 the written declaration if not made on the official form provided by the internal_revenue_service irs shall conform to the substance of such form sec_1 4t a q a-3 temporary income_tax regs supra the form provided by the irs form_8332 calls for the following information the name of the child or children for whom an exemption claim is released the applicable tax_year or years for which the claims are released the custodial parent’s signature and the date of signature the custodial parent’s social_security_number the noncustodial parent’s name and the noncustodial parent’s social_security_number the exemption may be released for a single year for a number of specified years for example alternate years or for all future years as specified in the declaration sec_1 4t a q a-4 temporary income_tax regs fed reg date in the present case ms pond as the custodial_parent did not sign a form_8332 or any written declaration or statement agreeing not to claim the exemptions for nd and bd and no such form declaration or statement was attached to petitioners’ return for the year in issue however petitioner argues that the separation agreement in the judgment of divorce nisi which ended his marriage with ms pond by its terms grants him the right to claim nd and bd as dependents for federal and state_income_tax purposes we note that even if the provision of the separation agreement regarding dependency_exemptions is controlling in this case ms pond would be entitled to one dependency_exemption due to the fact that she earned in excess of dollar_figure in the taxable_year although the separation agreement by and through its own terms provides that petitioner is entitled to a dependency_exemption for one of the claimed minor dependents it is well settled that state courts by their decisions cannot determine issues of federal tax law see 327_us_280 783_f2d_966 10th cir neal v commissioner tcmemo_1999_97 nieto v commissioner tcmemo_1992_296 we find that the separation agreement in the present case does not conform to the substance of form_8332 see sec_152 see also sec_1_152-4t a q a-3 temporary income_tax regs supra further the separation agreement was not attached to petitioners’ federal_income_tax return unfortunately regardless of what is stated in the separation agreement the law is clear that petitioner is entitled to the child dependency_exemption for one of the minor children in only if he complied with the provisions of sec_152 petitioner has failed in this regard it follows therefore that the exception set forth in sec_152 does not apply and that the general_rule of sec_152 does apply accordingly petitioners are not entitled to deduct dependency_exemptions for nd and bd for taxable_year sec_152 miller v commissioner supra david b d’amours jr david b d’amours jr attained the age of prior to the end of taxable_year during taxable_year david b d’amours jr was not enrolled in any educational courses and did not attend any educational_institution if a child has reached the age of majority and is considered emancipated under the laws of the commonwealth of massachusetts neither parent will be considered to have custody of that child within the meaning of sec_152 ferguson v commissioner tcmemo_1994_114 see kaechele v commissioner tcmemo_1992_457 a child reaches the age of majority in massachusetts pincite years of age mass ann laws ch sec_85p lexisnexis once a child is considered emancipated under state law sec_152 is inapplicable and the general_rule of sec_152 is controlling as previously stated sec_152 defines the term dependent to include a taxpayer’s child provided that more than half of the child’s support was received from the taxpayer support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the court notes that to claim david b d’amours jr as a dependent petitioners would have also had to show that david b d’amours jr ’s gross_income for the calendar_year was less than the exemption_amount of dollar_figure sec_151 as shown below we find that petitioner has not carried his burden_of_proof in showing either the total support for david b d’amours jr for taxable_year or that he provided over one-half of that support as required under sec_152 therefore we need not and do not decide whether david b d’amours jr ’s gross_income for the calendar_year was less than the exemption_amount of dollar_figure in determining whether an individual received more than one-half of his or her support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources id in other words the support_test requires the taxpayer to establish the total support costs for the claimed individual and that the taxpayer provided at least half of that amount 73_tc_963 see cotton v commissioner tcmemo_2000_333 gulvin v commissioner tcmemo_1980_111 affd 644_f2d_2 5th cir toponce v commissioner tcmemo_1968_101 a taxpayer who cannot establish the total amount of support costs for the claimed individual generally may not claim that individual as a dependent 56_tc_512 cotton v commissioner supra petitioner testified that david b d’amours jr resided with ms pond during taxable_year petitioner further testified that he provided some support for david b d’amours jr however petitioner did not testify as to any specific amounts of support given to david b d’amours jr or to the total annual cost of support for david b d’amours jr petitioner has not carried his burden_of_proof in showing either the total support for david b d’amours jr for taxable_year or that he provided over one-half of that support as required under sec_152 therefore petitioner is not entitled to deduct a dependency_exemption for david b d’amours jr respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
